Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose a single crystal diamond material having a magnetometry figure of merit (FOM) of at least 2, wherein the magnetometry figure of merit (FOM) is defined by FOM = R ([NV--] x T2’) 1/2
where R is a ratio of concentrations of negatively charged nitrogen-vacancy defects to neutral nitrogen-vacancy defects ([NV--]/[NV0]), [NV--] is the concentration of negatively charged nitrogen-vacancy defects measured in parts-per-million (ppm) atoms of the single crystal diamond material, [NV0] is a concentration of neutral nitrogen-vacancy defects measured in parts-per-million (ppm) atoms of the single crystal diamond material, and T2’ is a decoherence time of the NV-- defects in microseconds, where T2’ is T2* for DC magnetometry or T2 for AC magnetometry as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881